Case 1:19-mc-00232-JPO Document 5-5 Filed 08/10/21 Page 1 of 4




EXHIBIT 5
            Case 1:19-mc-00232-JPO Document 5-5 Filed 08/10/21 Page 2 of 4


Warren E. Gluck, Esq.
Matthew R. DiBlasi, Esq.
HOLLAND & KNIGHT LLP
31 West 52nd Street
New York, NY 10019
(212) 513-3200
warren.gluck@hklaw.com
matthew.diblasi@hklaw.com

Attorneys for Plaintiff-Judgment-Creditor
FG Hemisphere Associates, LLC

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

FG HEMISPHERE ASSOCIATES, LLC,                             19-mc-00232-JPO

                      Plaintiff-Judgment-Creditor,
                                                           RESTRAINING NOTICE
                 v.

DEMOCRATIC REPUBLIC OF CONGO, et ano.,                     Re: Democratic Republic of Congo,
                                                           Judgment Debtor
                      Defendant-Judgment-Debtor.


TO:    TD Bank, N.A.
       One Royal Road
       Flemington, New Jersey 08822

        WHEREAS, on December 21, 2015, in the action captioned FG Hemisphere v. Democratic
Republic of Congo, and Societe Nationale D’Electricite¸ Nos. 03-1314, 03-1315, the United District
Court for the District of Columbia issued an order reviving: (1) a judgment issued by the Court on
September 19, 2004 in the amount of $11,725,844.96, together with interest at the annual rate of 9% on
the sum of $11,179,266.36, to be calculated based on the amount of each overdue installment included
in said sum, starting on the respective due date and up to the date of full payment, plus interest at the
annual rate of 5% on the sum of $546,578.60, starting on March 4, 2001 and up to the date of full
payment, together with fees and costs (the “2004 Judgment”); and (2) a judgment issued by the Court on
January 31, 2005 in the amount of $18,430,555.47, together with interest at the annual rate of 8.75% on
the sum of $18,073,746.94, to be calculated based on the amount of each overdue installment included
in said sum, starting on the respective due date and up to the date of full payment, plus interest at the
annual rate of 5% on the sum of $356,808.52, starting on March 4, 2001 and up to the date of full
payment, together with fees and costs (the “2005 Judgment”, and collectively, the “Judgments”), each
now enforceable by the Judgment Creditor and against Defendants Democratic Republic of Congo, and
Societe Nationale D’Electricite (the “Judgment Debtors”);

       WHEREAS, on May 2, 2019, pursuant to 28 U.S.C. § 1963, the Judgment Creditor registered
the 2004 Judgment with the United States District Court for the Southern District of New York in the
            Case 1:19-mc-00232-JPO Document 5-5 Filed 08/10/21 Page 3 of 4


action captioned FG Hemisphere Assocs., LLC v. Dem. Repub. of Congo, and Societe Nationale
E’Electricite (S.N.E.L.), No. 19-mc-00232-JPO (S.D.N.Y.);

       WHEREAS, the Judgment Debtors have failed to satisfy the Judgments;

       WHEREAS, post-judgment discovery shows that Ignace R Gata Mavita Wa Lufuta ostensibly
holds or held an account with TD Bank (together with its affiliates and subsidiaries, the “Bank”).

        TAKE NOTICE that, pursuant to Federal Rules of Civil Procedure 64 and 69(a), and pursuant
to subdivision (b) of Section 5222 of the New York Civil Practice Law and Rules, which is set forth in
full herein, the Bank is hereby commanded to freeze and restrain all property, including but not limited
to monies, rights, funds and accounts, or tangible or intangible assets of any kind of Ignace R Gata
Mavita Wa Lufuta and the Judgment Debtor, and is forbidden to make or suffer any sale, assignment or
transfer of, or interference with any property in which Ignace R Gata Mavita Wa Lufuta and the
Judgment Debtor has an interest, except as herein provided.

     TAKE SPECIAL NOTICE: THIS RESTRAINING NOTICE IS NOT LIMITED TO
IGNACE R GATA MAVITA WA LUFUTA OR THE JUDGMENT DEBTOR’S PROPERTY OR
ACCOUNTS HELD BY THE BANK IN THE STATE OF NEW YORK BUT HAS WORLDWIDE
FORCE AND EFFECT.

       TAKE FURTHER NOTICE that this notice also covers all property in which Ignace R Gata
Mavita Wa Lufuta and the Judgment Debtor may have an interest hereafter coming into the Bank’s
possession, custody, or control.

       For your reference, the text of Section 5222(b) of the CPLR is set out in full here:

       Section 5222(b), Effect of restraint; prohibition of transfer; duration. A judgment
       debtor or obligor served with a restraining notice is forbidden to make or suffer any sale,
       assignment, transfer or interference with any property in which he or she has an interest,
       except upon direction of the sheriff or pursuant to an order of the court, until the judgment
       or order is satisfied or vacated. A restraining notice served upon a person other than the
       judgment debtor or obligor is effective only if, at the time of service, he or she owes a
       debt to the judgment debtor or obligor or he or she is in the possession or custody of
       property in which he or she knows or has reason to believe the judgment debtor or obligor
       has an interest, or if the judgment creditor or support collection unit has stated in the
       notice that a specified debt is owed by the person served to the judgment debtor or obligor
       or that the judgment debtor or obligor has an interest in specified property in the
       possession or custody of the person served. All property in which the judgment debtor
       or obligor is known or believed to have an interest then in and thereafter coming into the
       possession or custody of such a person, including any specified in the notice, and all debts
       of such a person, including any specified in the notice, then due and thereafter coming
       due to the judgment debtor or obligor, shall be subject to the notice. Such a person is
       forbidden to make or suffer any sale, assignment or transfer of, or any interference with,
       any such property, or pay over or otherwise dispose of any such debt, to any person other
       than the sheriff or the support collection unit, except upon direction of the sheriff or
       pursuant to an order of the court, until the expiration of one year after the notice is served
       upon him or her, or until the judgment or order is satisfied or vacated, whichever event

                                                  2
           Case 1:19-mc-00232-JPO Document 5-5 Filed 08/10/21 Page 4 of 4


       first occurs. A judgment creditor or support collection unit which has specified personal
       property or debt in a restraining notice shall be liable to the owner of the property or the
       person to whom the debt is owed, if other than the judgment debtor or obligor, for any
       damages sustained by reason of the restraint. If a garnishee served with a restraining
       notice withholds the payment of money belonging or owed to the judgment debtor or
       obligor in an amount equal to twice the amount due on the judgment or order, the
       restraining notice is not effective as to other property or money.

       TAKE FURTHER NOTICE that disobedience of this Restraining Notice and false swearing is
punishable as a contempt of court pursuant to Section 2308 of the New York Civil Practice Law and
Rules.

Dated: New York, New York
       August __, 2021

                                                     HOLLAND & KNIGHT LLP

                                                     By: /s Warren E. Gluck

                                                         Warren E. Gluck, Esq.
                                                         Matthew R. DiBlasi, Esq.
                                                         31 West 52nd Street
                                                         New York, NY 10019
                                                         Phone: (212) 513-3200
                                                         Fax: (212) 385-9010
                                                         warren.gluck@hklaw.com
                                                         matthew.diblasi@hklaw.com

                                                         Attorneys for Plaintiff-Judgment-Creditor FG
                                                         Hemisphere Associates, LLC




                                                 3
